
	
		I
		111th CONGRESS
		2d Session
		H. R. 6524
		IN THE HOUSE OF REPRESENTATIVES
		
			December 15, 2010
			Mr. Brady of
			 Pennsylvania (for himself and Mr. Young
			 of Alaska) introduced the following bill; which was referred to the
			 Committee on Transportation and
			 Infrastructure
		
		A BILL
		To authorize issuance of certificates of documentation
		  authorizing certain vessels to engage in coastwise trade in the carriage of
		  natural gas, and for other purposes.
	
	
		1.Vessel documentation
			 exemption
			(a)In
			 generalNotwithstanding sections 12112 and 12132 and chapter 551
			 of title 46, United States Code, the Secretary of the department in which the
			 Coast Guard is operating may issue a certificate of documentation with a
			 coastwise endorsement for each of the following vessels:
				(1)LNG GEMINI (United
			 States official number 595752).
				(2)LNG LEO (United
			 States official number 595753).
				(3)LNG VIRGO (United
			 States official numbers 595755).
				(b)Limitation on
			 operationCoastwise trade authorized under subsection (a) shall
			 be limited to carriage of natural gas, as that term is defined in section 3(13)
			 of the Deepwater Port Act of 1974 (33 U.S.C. 1502(13)).
			(c)Termination of
			 effectiveness of endorsementsThe coastwise endorsement issued
			 under subsection (a) for a vessel shall expire on the date of the sale of the
			 vessel by the owner of the vessel on the date of enactment of this Act to a
			 person who is not related by ownership or control to such owner.
			2.Operation of dry dock
			 in Ketchikan, AlaskaA vessel
			 transported in Dry Dock #2 (State of Alaska registration AIDEA FDD–2) is not
			 merchandise for purposes of section 55102 of title 46, United States Code, if,
			 during such transportation, Dry Dock #2 remains connected by a utility or other
			 connecting line to pierside moorage located in Ketchikan, Alaska.
		
